UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                             No. 02-4530
WILEY GENE WILSON,
              Defendant-Appellee.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                             No. 02-4581
WILEY GENE WILSON,
             Defendant-Appellant.
                                        
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
 Richard L. Williams, Senior District Judge, sitting by designation.
                             (CR-00-70)

                       Argued: June 4, 2003

                      Decided: July 28, 2003

  Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.



Reversed in part, affirmed in part, and remanded by unpublished per
curiam opinion.
2                     UNITED STATES v. WILSON
                            COUNSEL

ARGUED: Anne Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellant. Joseph Edward Zeszotarski,
Jr., POYNER & SPRUILL, L.L.P., Raleigh, North Carolina, for
Appellee. ON BRIEF: Frank D. Whitney, United States Attorney,
Raleigh, North Carolina, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Wiley Gene Wilson ("Wilson") was charged by superceding indict-
ment with escaping from federal custody, in violation of 18 U.S.C.
§ 751(a). Wilson was convicted as charged at the conclusion of a jury
trial. The government recommended that Wilson be sentenced as a
"career offender" pursuant to § 4B1.1(a) of the Guidelines. The dis-
trict court rejected this recommendation, and instead ruled that Wil-
son’s instant conviction, the escape charge, was not a "crime of
violence." The Government appeals. On cross-appeal, Wilson claims
that the district court abused its discretion by refusing to allow him
to introduce certain evidence during cross-examination of the Govern-
ment’s witnesses. For the reasons that follow, we affirm the district
court’s evidentiary ruling. However, the district court erred in con-
cluding that Wilson was not a "career offender," and therefore, we
reverse and remand for re-sentencing.

                                  I.

  In November 1998, while incarcerated in federal prison in Butner,
North Carolina, Wiley Gene Wilson was transferred:

    from Butner to Nevada under the Interstate Agreement on
    Detainers Act for the limited purpose of permitting him to
                        UNITED STATES v. WILSON                        3
      respond to the state theft charges pending against him there.
      Prior to his transfer, Wilson signed an agreement in which
      he acknowledged that he was being temporarily transferred
      to state custody; that he was aware that state officials were
      not to release him into the community; that he would not
      receive credit for his federal sentence for any period of time
      he was in the community following an erroneous release by
      state officials; and that he would call the Bureau of Prisons
      immediately should he be released or transferred to any-
      where other than to federal custody.

      In December 1998, a month after Wilson was transferred
      from Butner to Nevada, the Nevada charges were resolved
      with the imposition of a sentence for time served. Instead of
      returning Wilson to the Bureau of Prisons, Nevada authori-
      ties released him into the community because of a mix-up
      in paperwork resulting from Nevada’s prosecution of Wil-
      son under an alias. Instead of notifying Nevada authorities
      of the mix-up or calling the Federal Bureau of Prisons, as
      he had agreed to do, Wilson fled to El Monte, California. He
      was found a few weeks later. . . .

United States v. Wilson, 262 F.3d 305, 309 (4th Cir. 2001)(Wilson I).1

   Upon his recapture, Wilson was charged by indictment with escap-
ing from federal custody, in violation of 18 U.S.C. § 751(a). At trial,
Wilson’s counsel first sought to cross-examine Sheila Mattingly, an
inmate systems manager at the Butner facility, regarding the phone
call that Wilson was required to make in the event that he was errone-
ously released. Wilson’s trial counsel asked Ms. Mattingly, "[Y]ou
testified in exhibit 12 that Mr. Wilson was under an obligation to
make a collect person-to-person call to the inmate systems office
upon his erroneous release. What I am asking you to do is to make
that same call that he would have in your opinion been required to
make at this time." At this point, the prosecution objected. The court
sustained the objection on the grounds that the proposed demonstra-
  1
  Wilson I resulted from Wilson’s prior, unsuccessful allegation that he
was the victim of a vindictive prosecution.
4                     UNITED STATES v. WILSON
tion would be "hypothetical, theoretical," and not "probative of any-
thing."

   Defense counsel then proceeded to question Ms. Mattingly as to
the time that Wilson was released from the Nevada prison. According
to Mattingly’s records, Wilson was released at approximately 3:00
A.M. Pacific Standard Time, which would have been 6:00 A.M. East-
ern Standard Time. Defense counsel then asked Ms. Mattingly if she
was normally in her office at 6:00 A.M. She responded, "No, I am
not."

  Later in the trial, defense counsel attempted to conduct the same
demonstration with Ms. Terri Campbell, the senior legal instruments
examiner at Butner. The court again denied counsel’s request, and
counsel proceeded to cross-examine Ms. Campbell as follows:

    Q: When one calls the number for the facility at Butner,
       you get a menu, recorded menu; is that correct?

    A: Yes, sir.

    Q: And it asks you to push various buttons. Depends on
       your choices of what you want to do?

    A: Yes, sir, I believe so.

    Q: So someone calling collect person-to-person would
       have to ask the operator to make those selections; is
       that correct?

    A: Yes, sir.

Shortly thereafter, the government rested. The defense did not offer
any additional evidence, and the case was submitted to the jury. The
jury returned a verdict of guilty.

   At sentencing, the government argued that, for purposes of
§ 4B1.1(a), Wilson’s conviction for felony escape was a conviction
for a "crime of violence," and as a result, Wilson should be sentenced
                         UNITED STATES v. WILSON                           5
                         2
as a "career offender." Wilson objected to the government’s proposed
classification, and the district court sustained Wilson’s objection. In
its ruling, the court recognized that felony escape "when viewed in
the abstract does qualify as a crime of violence," but reasoned that
"where the specific facts of an offense are known, those facts control
the determination of whether a conviction qualifies as a crime of vio-
lence for the career offender provision. . . . [I]t is not necessary to
redetermine any facts [involving the instant case]."

   After finding the categorical approach to be inapplicable, the court
reviewed the specific facts of Wilson’s instant conviction. The court
noted, for example, that "the [Nevada state] authorities were appar-
ently so anxious to get [Wilson] out of their system that they released
him at 3:00 A.M. without funds, and left him to his own devices."
Based in part on this evidence, the court concluded that "[t]here was
nothing about the defendant’s escape that presented a serious poten-
tial risk of physical injury to another."

   The government filed this appeal, arguing that Wilson’s felony
escape should be sentenced as a "crime of violence." Wilson cross-
appealed, contending that the district court erred in refusing to admit
his telephone demonstration.

                                     II.

   We review the district court’s evidentiary rulings for abuse of dis-
cretion. United States v. Hill, 322 F.3d 301, 304 (4th Cir. 2003). In
reviewing the district court’s sentencing decision, "[i]f the issue turns
primarily on a legal interpretation of the Guidelines, our review is de
novo." United States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996).
See also Hill, 322 F.3d at 304.
  2
   § 4B1.1(a) states:
      A defendant is a career offender if (1) the defendant was at least
      eighteen years old at the time the defendant committed the
      instant offense; (2) the instant offense of conviction is a felony
      that is either a crime of violence or a controlled substance
      offense; and (3) the defendant has at least two prior felony con-
      victions of either a crime of violence or a controlled substance
      offense.
6                      UNITED STATES v. WILSON
                                  III.

   The first issue before us is whether Wilson is entitled to a new trial
because the district court declined to admit his proffered demonstra-
tive evidence. To wit, defense counsel asked two of the Government’s
witnesses to call the Butner facility from the witness stand to prove
that no live individual would have picked up the phone had Wilson
called to report his erroneous discharge. Wilson argues that the dem-
onstration would have proved that his call would have "fallen on deaf
ears," viz. a pre-recorded and automated menu. Because Wilson
would have had to call collect, person-to-person, defense counsel
wished to argue that the call could not have gone through because no
live person would have answered the phone to accept the charges. The
purpose of the demonstration, therefore, was to contradict the testi-
mony of the Government’s witness, Ms. Terri Campbell, who testified
that "[t]he phones are staffed . . .[, and] someone answers the phone
at every minute of every day." The district court refused to allow the
demonstration on the ground that it would be purely "hypothetical"
and not "probative of anything."

   There are several problems with Wilson’s proffered evidence. Most
notably, Wilson has not argued that he, his attorney, or anyone else
has ever attempted to make the call to determine whether a live or
recorded voice would answer the line. Furthermore, even if he could
not have completed the call, there is no evidence that Wilson ever
attempted to make the phone call, either at 3:00 A.M. on the date of
his erroneous release from the Nevada prison system or at any other
time thereafter. Accordingly, the district court correctly determined
that the proposed demonstration was based on pure speculation.

   In addition, even if we were to somehow conclude that the district
court erred in prohibiting the demonstration, any such error would be
harmless. See Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986)
("improper denial of a defendant’s opportunity to impeach a witness
for bias" is subject to harmless-error analysis). Wilson was not con-
victed of felony failure to place a telephone call; he was found guilty
of felony escape. Whether or not he tried to contact federal officials
in Butner, North Carolina, other evidence amply supports the jury’s
verdict that, as charged in the indictment, Wilson "knowingly
                       UNITED STATES v. WILSON                         7
escape[d] from [federal] custody. . . ." Accordingly, the district
court’s evidentiary ruling on the matter must be affirmed.

                                  IV.

                                   A.

   The second issue presented to the Court is whether to apply a cate-
gorical approach to determine whether Wilson’s instant offense quali-
fies as a "crime of violence" under § 4B1.1(a) of the Sentencing
Guidelines. Wilson argues that the district court is not foreclosed
from examining the facts known to it from trial in determining the
nature of the offense. We disagree.

   In United States v. Dickerson, 77 F.3d 774 (4th Cir. 1996), we
applied the Sentencing Guidelines to determine whether the instant
offense, that of felony attempted escape, constituted a crime of vio-
lence. In resolving this question affirmatively, we first asked whether
"the conduct set forth (i.e. expressly charged) in the count of which
[Dickerson] was convicted . . . by its nature, presented a serious
potential risk of physical injury to another." 77 F.3d at 776 (alteration
in original)(quoting USSG § 4B1.2, comment (n.2)). Because we
were unable to ascertain the "nature" of the conduct from the charging
indictment, we next considered whether the crime charged, "in the
abstract," involved conduct representing a serious risk of violence.
Wilson notes that in Dickerson, we did not expressly foreclose the
possibility of examining facts made known to the court at trial.
Indeed, such an inquiry would not have been possible in that case
because the defendant had entered a guilty plea. From this observa-
tion, Wilson would invite the reviewing court to avail itself of its fac-
tual familiarity with the instant offense from trial to illuminate the
sentencing determination. Although this approach might appear intu-
itively plausible, it is foreclosed by our precedent.

   In United States v. Martin, 215 F.3d 470 (4th Cir. 2000), we
applied the categorical approach to determine, after trial, whether the
defendant’s instant conviction for bank larceny constituted a "crime
of violence." In reaching the conclusion that it was not such a crime,
we declined the government’s invitation to consider evidence estab-
lished at trial that the defendant’s conduct was violent in nature. Spe-
8                      UNITED STATES v. WILSON
cifically, we noted, "[N]o matter how clear it may be from the record
as a whole that Martin committed larceny from a person [the violent
conduct established at trial], the limited nature of the permissible fac-
tual inquiry precludes our consideration of that fact in determining
whether Martin’s offense of bank larceny was a crime of violence."
Martin, 215 F.3d at 474. Just as we declined to consider trial evidence
of violence to enhance the sentence in Martin, we cannot now accept
Wilson’s invitation to search the record for mitigating evidence
regarding the putatively non-violent nature of his escape. Instead, we
limit our inquiry to a determination based upon the facts charged in
the indictment, and, if necessary, the nature of the charged offense "in
the abstract."

                                   B.

   The Guidelines define a "crime of violence" to include "any
offense under federal or state law, punishable by imprisonment for a
term exceeding one year that . . . presents a serious potential risk of
physical injury to another." § 4B1.2(a)(2). As noted above, the com-
mentary to § 4B1.2 clarifies that "offenses are included as ‘crimes of
violence’ if . . . the conduct . . ., by its nature, present[s] a serious
potential risk of physical injury to another." § 4B1.2 cmt. 1 (emphasis
added).

   Wilson was convicted of felony escape in violation of 18 U.S.C.
§ 751(a). Consistent with the directive above, we begin our analysis
of whether this offense qualifies as a "crime of violence" by examin-
ing "those facts charged in the indictment." Dickerson, 77 F.3d at
776. Only if we cannot determine the factual quality of the charged
offense from the indictment, does "the question for the sentencing
court becomes whether that crime, in the abstract, involves conduct
that presents a serious potential risk of physical injury to another." Id.
(emphasis added).

   The instant indictment charges only that Wilson "did knowingly
escape from custody in the Federal Correctional Institution, Butner,
North Carolina . . . ." Accordingly, we must determine whether
escape, "in the abstract," is a "crime of violence." We have already
resolved this question. In Dickerson we found that "the crime of fel-
ony attempted escape from custody, in violation of 18 U.S.C.
                       UNITED STATES v. WILSON                            9
§ 751(a), involves conduct that presents a serious potential risk of
physical injury to another." Id. at 777. The rationale supporting this
conclusion is not difficult to divine: felony escape always entails a
risk of harm to others because the crime always involves the possibil-
ity of violence. Even when a prisoner is erroneously released and per-
mitted to "walk away," his recapture may not always be so pleasant.
As the Tenth Circuit explained:

    [E]very escape scenario is a powder keg, which may or may
    not explode into violence and result in physical injury to
    someone at any given time, but which always has the seri-
    ous potential to do so. . . . Indeed, even in a case where a
    defendant escapes from a jail by stealth and injures no one
    in the process, there is still a serious potential risk that injury
    will result when officers find the defendant and attempt to
    place him in custody.

United States v. Gosling, 39 F.3d 1140, 1142 (10th Cir. 1994)
(emphasis in original). Accordingly, because his escape was a crime
of a violent nature, the district court’s refusal to sentence Wilson as
a career offender was erroneous.

                                    V.

  Because Wilson should have been sentenced as a "career offender,"
we remand to the district court for re-sentencing consistent with this
decision.

                                    REVERSED IN PART, AFFIRMED
                                        IN PART, AND REMANDED